In an action to recover damages for personal injuries, etc., based on medical malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Spodek, J.), entered June 14, 1993, which, upon a jury verdict, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs argue that the trial court’s failure to submit a special verdict sheet to the jury (see generally, CPLR 4111) was prejudicial and requires a new trial. In this case, while it may have been preferable for the court to have submitted a special verdict sheet in light of the various departures from accepted medical practice alleged by the plaintiffs (see, e.g., Schabe v Hampton Bays Union Free School Dist., 103 AD2d 418, 427), nevertheless, the error does not require reversal and a new trial. The court clearly informed the jury of each alleged departure and emphasized that the jury was only required to find one departure to hold the defendant liable.
Since the jury found that the defendant had committed no departure from accepted medical practice and its verdict is supported by the weight of the credible evidence, there was no prejudice stemming from the failure to submit a special verdict sheet. Balletta, J. P., O’Brien, Altman and Krausman, JJ., concur.